Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 9, 11-16, and 18-21 are allowed.
	Independent claims 1, 12, and 19, recite that a second type of mitigating action is taken in response to determining that a second upcoming spoiler is of a severity level greater than a threshold level for a first user.  This mitigating action is different from a first type of mitigating action, taken in response to a first spoiler’s being below said threshold level for the first user.  These claims therefore positively recite that two types of mitigating actions occur, depending on whether the spoiler severity is above or below a threshold level.
The prior art, while disclosing detecting progress points for first and second users, and performing mitigating actions in response to determining that a first user is viewing content beyond a progress point of a second user, also present in the viewing area, does not disclose performing different mitigating actions depending on the severity of a spoiler.  The prior art only discloses making a binary determination as to whether a spoiler is present, and proceeding accordingly with a single type of mitigating action, or none at all.  A further search was conducted of the related art of parental controls, which also does not appear to disclose the idea of grading the severity of adult content, and determining to perform different types of mitigating, e.g. censoring actions, e.g. muting, blurring, skipping, pausing, responsive thereto.  Therefore the independent claims are not anticipated or made obvious by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425